DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 08/24/2022 in which claims 1, 3-6, 11-12, 15-17, 21-22, 24-27 and 31-36 are pending.

Response to Amendment
Applicant’s Arguments/Remarks filed on 08/24/2022 with respect to amended independent claim 1 have been fully considered. Based on the claim amendments further consideration and search was conducted resulting in a new ground of rejection presented below. The independent claims 1, 15, 22 and 33 have not overcome the claim rejections as shown below. 
Claims 1, 3-6, 11-12, 15-17, 21-22, 24-27 and 31-36 are pending.
Claims 2, 7-10, 13-14, 18-20, 23 and 28-30 are cancelled.

Allowable Subject Matter
Claims 6 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-5, 11, 15-17, 22, 24-26, 31 and 33-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (WO 2020/197645), hereinafter “Li”.

As to claim 1, Li teaches an apparatus for wireless communication (Li, [0050], Fig. 1F, [0106], a WTRU/UE for wireless communications), comprising: 
a transceiver (Li, [0050], Fig. 1F, [0106], the WTRU/UE includes a transceiver 120); 
a memory configured to store instructions (Li, [0050], Fig. 1F, [0106]-[0107], [0111], the WTRU/UE includes a memory 130 and 132 which store data access by the processor to perform the functions of the WTRU/UE); and 
one or more processors communicatively coupled with the memory and the transceiver (Li, [0050], Fig. 1F, [0106]-[0107], [0111], the processor is coupled to the transceiver and memories to perform the functions of the WTRU/UE), wherein the one or more processors are configured to: 
receive an indication to preempt receiving a first stage of sidelink control communications or cancel transmitting the first stage of the sidelink control communications over scheduled resources (Li, [0203], the UE detects a canceling indication before sending the SCI, e.g. the 1st stage, for the scheduled transmission. [0164]-[0166], the transmission is canceled on allocated resources); 
determine, based at least in part on the indication, subsequent resources over which to receive or transmit a second stage of the sidelink control communications (Li, [0168], Fig. 10, [0170], the UE determines the scheduling of the retransmission from the canceling indication (step 1005). Then, the UE performs the sidelink retransmission of the canceled sidelink transmission (1st stage SCI and the 2nd stage SCI) on the scheduled resources. [0181], the retransmission is performs in allocated resources. Fig. 7, the retransmission is scheduled in corresponding resources for the sidelink transmission (1st stage SCI and the 2nd stage SCI)); and 
based on the indication, preempt receiving or cancel transmitting of the second stage of the sidelink control communications (Li, [0203], the UE detects the canceling indication before sending the SCI, e.g. the 1st stage, for the scheduled transmission, and does not send the SCI, e.g., both the 1st stage SCI and the 2nd stage SCI to the UE2).

As to claim 3, Li teaches wherein the one or more processors are configured to determine the subsequent resources based on determining a subsequent time resource based on a time resource corresponding to the scheduled resources (Li, Fig. 7, [0158], [0164]-[0166], [0168], Fig. 10, [0170], the UE determines the scheduling resource for the retransmission which is a time resource (slot #m) at a reduced power level indicated in the canceling indication (SL-CI) that corresponds to the sidelink transmission scheduled by the PDCCH (DCI)).  

As to claim 4, Li teaches wherein the one or more processors are configured to determine the subsequent time resource at least in part by determining the subsequent time resource as a preconfigured time offset from the time resource.  (Li, Fig. 7, [0158], [0164]-[0166], [0168], Fig. 10, [0170], [0286]-[0288], the UE is indicated with a timing offset between the SL-CI and the referred time region, where the timing offset is configured through RRC. A set of timing offset values are configured by the RRC and later used with the DCI to indicate one offset value out the values within the set for the UE to use).

As to claim 5, Li teaches wherein the one or more processors are configured to determine the subsequent resources based on an explicit identification of the subsequent resources in the first stage of the sidelink control communications (Li, [0168], Fig. 10, [0170], the UE determines the scheduling of the retransmission from the canceling indication (step 1005). [0203], [0204], the preemption indication field is carried in the 1st stage SCI for the canceling indication).

As to claim 11, Li teaches wherein the one or more processors are further configured to select the scheduled resources from a pool of resources configured by a base station for sidelink communications (Li, [0127], [0326]-[0328], the UE determines the sidelink resources used for sidelink transmission within the sidelink resources configured by the base station. RRC signaling includes configuration of a resource pool (SLResourcePoolConfig) for sidelink transmission (SL-PSCCH)).

As to claim 15, Li teaches an apparatus for wireless communication (Li, Fig. 1G, [0116]-[0121], a gNB/base station located in a RAN), comprising: 
a transceiver (Li, Fig. 1G, [0116]-[0121], the network adapter 97); 
a memory configured to store instructions (Li, Fig. 1G, [0116]-[0121], RAM/ROM storing instructions/software executed by the processor to perform the functions of the gNB/base station); and 
one or more processors communicatively coupled with the memory and the transceiver (Li, Fig. 1G, [0116]-[0121], the processor connected to the network adapter and RAM/ROM via the system bus 80), wherein the one or more processors are configured to: 
schedule a device with resources for receiving or transmitting a first stage of sidelink control communications (Li, Fig. 7, [0127], the base station schedules the sidelink resources used by the UE for sidelink transmission. [0203], the UE detects a canceling indication before sending the SCI, e.g. the 1st stage, for the scheduled transmission. [0164]-[0166], the transmission is canceled on allocated resources); 
determine to preempt the resources for receiving communications or cancel the resources for transmitting the first stage of the sidelink control communications (Li, Fig. 7, [0130]-[0131], [0142], [0162], the gNB (base station) sends the preemption indication to indicate the preempted UE to flush their buffer. If preemption occurs, a canceling indication, e.g., SL-CI (sidelink cancellation indication), can be sent by the gNB indicating UE1 to cancel the scheduled transmission); and 
transmit, based on determining to preempt or cancel the resources, an indication to preempt receiving or cancel transmitting the first stage of the sidelink control communications over the resources (Li, [0203], the UE detects a canceling indication before sending the SCI, e.g. the 1st stage, for the scheduled transmission. [0164]-[0166], the transmission is canceled on allocated resources. [0162], If preemption occurs, a canceling indication, e.g., SL-CI (sidelink cancellation indication), can be sent by the gNB indicating UE1 to cancel the scheduled transmission), wherein the indication indicates subsequent resources over which to receive or transmit the first stage of the sidelink control communications or a second stage of the sidelink control communications (Li, [0168], Fig. 10, [0170], the UE determines the scheduling of the retransmission from the canceling indication (step 1005). Then, the UE performs the sidelink retransmission of the canceled sidelink transmission (1st stage SCI and the 2nd stage SCI) on the scheduled resources. [0181], the retransmission is performs in allocated resources. Fig. 7, the retransmission is scheduled in corresponding resources for the sidelink transmission (1st stage SCI and the 2nd stage SCI)).  

As to claim 16, Li teaches wherein the one or more processors are further configured to determine to preempt the resources based on determining a second device transmitting high priority sidelink or uplink communications over the resources (Li, [0133], inter-UE collision is handled between a dynamically scheduled or configured sidelink transmission for one UE and a dynamically scheduled high priority DL or UL transmission of another UE. [0139], [0148], Fig. 7, the UE2 is dynamically scheduled by the gNB with PUSCH for transmission, where the resources allocated to UE2 overlap in time and frequency with the resources allocated to the UE1. To solve this, the preemption procedure is performed), wherein the indication includes a preemption indication where the resources correspond to receiving the first stage of the sidelink control communications (Li, Fig. 7, [0130]-[0131], [0142], [0162], the gNB (base station) sends the preemption indication to indicate the preempted UE to flush their buffer. If preemption occurs, a canceling indication, e.g., SL-CI (sidelink cancellation indication), can be sent by the gNB indicating UE1 to cancel the scheduled transmission. [0203], the UE detects a canceling indication before sending the SCI, e.g. the 1st stage, for the scheduled transmission. [0164]-[0166], the transmission is canceled on allocated resources).

As to claim 17, Li teaches wherein the one or more processors are further configured to determine to cancel the resources based on determining a second device transmitting high priority sidelink or uplink communications over the resources (Li, [0133], inter-UE collision is handled between a dynamically scheduled or configured sidelink transmission for one UE and a dynamically scheduled high priority DL or UL transmission of another UE. [0139], [0148], Fig. 7, the UE2 is dynamically scheduled by the gNB with PUSCH for transmission, where the resources allocated to UE2 overlap in time and frequency with the resources allocated to the UE1. To solve this, the preemption procedure is performed), wherein the indication includes a cancellation indication where the resources correspond to transmitting the first stage of the sidelink control communications (Li, Fig. 7, [0130]-[0131], [0142], [0162], the gNB (base station) sends the preemption indication to indicate the preempted UE to flush their buffer. If preemption occurs, a canceling indication, e.g., SL-CI (sidelink cancellation indication), can be sent by the gNB indicating UE1 to cancel the scheduled transmission. [0203], the UE detects a canceling indication before sending the SCI, e.g. the 1st stage, for the scheduled transmission. [0164]-[0166], the transmission is canceled on allocated resources).
  
As to claim 22, Li teaches a method for wireless communication (Li, [0050], Fig. 1F, [0106], a wireless communication method performed by a WTRU/UE), comprising: 
receiving an indication to preempt receiving a first stage of sidelink control communications or cancel transmitting the first stage of the sidelink control communications over scheduled resources (Li, [0203], the UE detects a canceling indication before sending the SCI, e.g. the 1st stage, for the scheduled transmission. [0164]-[0166], the transmission is canceled on allocated resources); 
determining, based at least in part on the indication, subsequent resources over which to receive or transmit a second stage of the sidelink control communications (Li, [0168], Fig. 10, [0170], the UE determines the scheduling of the retransmission from the canceling indication (step 1005). Then, the UE performs the sidelink retransmission of the canceled sidelink transmission (1st stage SCI and the 2nd stage SCI) on the scheduled resources. [0181], the retransmission is performs in allocated resources. Fig. 7, the retransmission is scheduled in corresponding resources for the sidelink transmission (1st stage SCI and the 2nd stage SCI)); and 
based on the indication, preempting receiving or cancelling transmitting of the second stage of the sidelink control communications (Li, [0203], the UE detects the canceling indication before sending the SCI, e.g. the 1st stage, for the scheduled transmission, and does not send the SCI, e.g., both the 1st stage SCI and the 2nd stage SCI to the UE2).

As to claim 24, Li teaches wherein determining the subsequent resources is based on determining a subsequent time resource based on a time resource corresponding to the scheduled resources (Li, Fig. 7, [0158], [0164]-[0166], [0168], Fig. 10, [0170], the UE determines the scheduling resource for the retransmission which is a time resource (slot #m) at a reduced power level indicated in the canceling indication (SL-CI) that corresponds to the sidelink transmission scheduled by the PDCCH (DCI)).  

As to claim 25, Li teaches wherein determining the subsequent time resource includes determining the subsequent time resource as a preconfigured time offset from the time resource (Li, Fig. 7, [0158], [0164]-[0166], [0168], Fig. 10, [0170], [0286]-[0288], the UE is indicated with a timing offset between the SL-CI and the referred time region, where the timing offset is configured through RRC. A set of timing offset values are configured by the RRC and later used with the DCI to indicate one offset value out the values within the set for the UE to use).

As to claim 26, Li teaches wherein determining the subsequent resources is based on an explicit identification of the subsequent resources in the first stage of the sidelink control communications (Li, [0168], Fig. 10, [0170], the UE determines the scheduling of the retransmission from the canceling indication (step 1005). [0203], [0204], the preemption indication field is carried in the 1st stage SCI for the canceling indication).

As to claim 31, Li teaches further comprising selecting the scheduled resources from a pool of resources configured by a base station for sidelink communications (Li, [0127], [0326]-[0328], the UE determines the sidelink resources used for sidelink transmission within the sidelink resources configured by the base station. RRC signaling includes configuration of a resource pool (SLResourcePoolConfig) for sidelink transmission (SL-PSCCH)).

As to claim 33, Li teaches a method for wireless communication (Li, Fig. 1G, [0116]-[0121], a wireless communication method performed by a gNB/base station located in a RAN), comprising: 
scheduling a device with resources for receiving or transmitting a first stage of sidelink control communications (Li, Fig. 7, [0127], the base station schedules the sidelink resources used by the UE for sidelink transmission. [0203], the UE detects a canceling indication before sending the SCI, e.g. the 1st stage, for the scheduled transmission. [0164]-[0166], the transmission is canceled on allocated resources); 
determining to preempt the resources for receiving communications or cancel the resources for transmitting the first stage of the sidelink control communications (Li, Fig. 7, [0130]-[0131], [0142], [0162], the gNB (base station) sends the preemption indication to indicate the preempted UE to flush their buffer. If preemption occurs, a canceling indication, e.g., SL-CI (sidelink cancellation indication), can be sent by the gNB indicating UE1 to cancel the scheduled transmission); and 
transmitting, based on determining to preempt or cancel the resources, an indication to preempt receiving or cancel transmitting the first stage of the sidelink control communications over the resources (Li, [0203], the UE detects a canceling indication before sending the SCI, e.g. the 1st stage, for the scheduled transmission. [0164]-[0166], the transmission is canceled on allocated resources. [0162], If preemption occurs, a canceling indication, e.g., SL-CI (sidelink cancellation indication), can be sent by the gNB indicating UE1 to cancel the scheduled transmission), wherein the indication indicates subsequent resources over which to receive or transmit the first stage of the sidelink control communications or a second stage of the sidelink control communications (Li, [0168], Fig. 10, [0170], the UE determines the scheduling of the retransmission from the canceling indication (step 1005). Then, the UE performs the sidelink retransmission of the canceled sidelink transmission (1st stage SCI and the 2nd stage SCI) on the scheduled resources. [0181], the retransmission is performs in allocated resources. Fig. 7, the retransmission is scheduled in corresponding resources for the sidelink transmission (1st stage SCI and the 2nd stage SCI)).  

As to claim 34, Li teaches further comprising determining to preempt the resources based on determining a second device transmitting high priority sidelink or uplink communications over the resources (Li, [0133], inter-UE collision is handled between a dynamically scheduled or configured sidelink transmission for one UE and a dynamically scheduled high priority DL or UL transmission of another UE. [0139], [0148], Fig. 7, the UE2 is dynamically scheduled by the gNB with PUSCH for transmission, where the resources allocated to UE2 overlap in time and frequency with the resources allocated to the UE1. To solve this, the preemption procedure is performed), wherein the indication includes a preemption indication where the resources correspond to receiving the first stage of the sidelink control communications (Li, Fig. 7, [0130]-[0131], [0142], [0162], the gNB (base station) sends the preemption indication to indicate the preempted UE to flush their buffer. If preemption occurs, a canceling indication, e.g., SL-CI (sidelink cancellation indication), can be sent by the gNB indicating UE1 to cancel the scheduled transmission. [0203], the UE detects a canceling indication before sending the SCI, e.g. the 1st stage, for the scheduled transmission. [0164]-[0166], the transmission is canceled on allocated resources).

As to claim 35, Li teaches further comprising determining to cancel the resources based on determining a second device transmitting high priority sidelink or uplink communications over the resources (Li, [0133], inter-UE collision is handled between a dynamically scheduled or configured sidelink transmission for one UE and a dynamically scheduled high priority DL or UL transmission of another UE. [0139], [0148], Fig. 7, the UE2 is dynamically scheduled by the gNB with PUSCH for transmission, where the resources allocated to UE2 overlap in time and frequency with the resources allocated to the UE1. To solve this, the preemption procedure is performed), wherein the indication includes a cancellation indication where the resources correspond to transmitting the first stage of the sidelink control communications (Li, Fig. 7, [0130]-[0131], [0142], [0162], the gNB (base station) sends the preemption indication to indicate the preempted UE to flush their buffer. If preemption occurs, a canceling indication, e.g., SL-CI (sidelink cancellation indication), can be sent by the gNB indicating UE1 to cancel the scheduled transmission. [0203], the UE detects a canceling indication before sending the SCI, e.g. the 1st stage, for the scheduled transmission. [0164]-[0166], the transmission is canceled on allocated resources).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12 and 32 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO 2020/197645), hereinafter “Li” in view of Iyer et al. (WO 2018/175420) (provided in the IDS), hereinafter “Iyer”.

Li teaches the claimed limitations as stated above. Li does not explicitly teach the following features: regarding claim 12, wherein the indication specifies a subsequent time resource of the pool of resources during which the scheduled resources are reinstated, wherein the one or more processors are configured to determine the subsequent resources based on the subsequent time resource.

As to claim 12, Iyer teaches wherein the indication specifies a subsequent time resource of the pool of resources during which the scheduled resources are reinstated, wherein the one or more processors are configured to determine the subsequent resources based on the subsequent time resource (Iyer, [00256], Fig. 49, the preemption message carries information to resume transmission in other resources. The preemption message contains time resources, pause-indication including the start and the end of the duration of a pause).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to have the features, as taught by Iyer, in order to minimally impact eMBB data transmission when resources are allocated for URLL data transmission (Iyer, [0004]).

Li teaches the claimed limitations as stated above. Li does not explicitly teach the following features: regarding claim 32, wherein the indication specifies a subsequent time resource of the pool of resources during which the scheduled resources are reinstated, wherein determining the subsequent resources is based on the subsequent time resource.  

As to claim 32, Iyer teaches wherein the indication specifies a subsequent time resource of the pool of resources during which the scheduled resources are reinstated, wherein determining the subsequent resources is based on the subsequent time resource (Iyer, [00256], Fig. 49, the preemption message carries information to resume transmission in other resources. The preemption message contains time resources, pause-indication including the start and the end of the duration of a pause).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to have the features, as taught by Iyer, in order to minimally impact eMBB data transmission when resources are allocated for URLL data transmission (Iyer, [0004]).

Claims 21 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO 2020/197645), hereinafter “Li” in view of Iyer et al. (WO 2018/175420) (provided in the IDS), hereinafter “Iyer”, and further in view of Rao (US 2019/0239112), hereinafter “Rao”.

Li teaches the claimed limitations as stated above. Li does not explicitly teach the following features: regarding claim 21, wherein the one or more processors are further configured to receive, from a second device, a second indication specifying transmission of high priority sidelink communications over the resources, wherein the indication that indicates the subsequent resources specifies a subsequent time resource, of a pool of resources that includes the resources, during which the resources are reinstated.

As to claim 21, Iyer teaches wherein the indication that indicates the subsequent resources specifies a subsequent time resource, of a pool of resources that includes the resources, during which the resources are reinstated (Iyer, [00256], Fig. 49, the preemption message carries information to resume transmission in other resources. The preemption message contains time resources, pause-indication including the start and the end of the duration of a pause).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to have the features, as taught by Iyer, in order to minimally impact eMBB data transmission when resources are allocated for URLL data transmission (Iyer, [0004]).

Li and Iyer teach the claimed limitations as stated above. Li and Iyer do not explicitly teach the following features: regarding claim 21, wherein the one or more processors are further configured to receive, from a second device, a second indication specifying transmission of high priority sidelink communications over the resources.

            However, Rao teaches wherein the one or more processors are further configured to receive, from a second device, a second indication specifying transmission of high priority sidelink communications over the resources (Rao, [0071], [0086], [0110], the Tx UE provides PPPP information to the gNB, where the gNB determines CCs and subchannels/resources for the sidelink transmissions for the UEs within its coverage. The PPPP is a Pro-se Per Packet Priority).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li and Iyer to have the features, as taught by Rao, in order to ensure that there is no congestion and interference in the sidelink transmissions within the coverage area of the gNB (Rao, [0110]).

Li teaches the claimed limitations as stated above. Li does not explicitly teach the following features: regarding claim 36, further comprising receiving, from a second device, a second indication specifying transmission of high priority sidelink communications over the resources, wherein the indication that indicates the subsequent resources specifies a subsequent time resource, of a pool of resources that includes the resources, during which the resources are reinstated.

As to claim 36, Iyer teaches wherein the indication that indicates the subsequent resources specifies a subsequent time resource, of a pool of resources that includes the resources, during which the resources are reinstated (Iyer, [00256], Fig. 49, the preemption message carries information to resume transmission in other resources. The preemption message contains time resources, pause-indication including the start and the end of the duration of a pause).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to have the features, as taught by Iyer, in order to minimally impact eMBB data transmission when resources are allocated for URLL data transmission (Iyer, [0004]).

Li and Iyer teach the claimed limitations as stated above. Li and Iyer do not explicitly teach the following features: regarding claim 36, further comprising receiving, from a second device, a second indication specifying transmission of high priority sidelink communications over the resources.

However, Rao teaches further comprising receiving, from a second device, a second indication specifying transmission of high priority sidelink communications over the resources (Rao, [0071], [0086], [0110], the Tx UE provides PPPP information to the gNB, where the gNB determines CCs and subchannels/resources for the sidelink transmissions for the UEs within its coverage. The PPPP is a Pro-se Per Packet Priority).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li and Iyer to have the features, as taught by Rao, in order to ensure that there is no congestion and interference in the sidelink transmissions within the coverage area of the gNB (Rao, [0110]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473